Citation Nr: 0916923	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  07-02 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a heart disability, 
to include hypertensive heart disease.

2.  Entitlement to service connection for a left leg 
disability, to include as secondary to heart disease.

3.  Entitlement to service connection for right leg paresis, 
to include as secondary to heart disease.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefits sought on appeal.  

The Veteran testified before the undersigned Veterans Law 
Judge via videoconference in January 2009.  A copy of the 
transcript of this hearing has been associated with the 
claims file.  At the time of the hearing, the Veteran 
submitted additional evidence.  His representative waived 
initial consideration of this evidence by the agency of 
original jurisdiction (AOJ), the RO in this case.  See 
38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.
2.  A heart murmur was noted upon pre-enlistment and 
separation examinations, which was reported as functional in 
nature; the service treatment records do not show a diagnosis 
of any underlying heart disease; there is no post-service 
medical evidence of a heart disorder until more than 20 years 
after service; there is no there is no medical evidence or 
competent opinion that links a current heart disease to any 
incident of or finding recorded during service, to include a 
heart murmur.

3.  There is no competent evidence of a left leg disability 
during service or for decades thereafter, nor is there any 
competent evidence that links a current left leg disability 
to service; as service connection is not in effect for heart 
disease, the Veteran's claim for secondary service connection 
for a left leg disability is without legal merit.

4.  There is no competent evidence of a right leg disability, 
to include paresis, during service or for decades thereafter, 
nor is there any competent evidence that links a current 
right leg disability to service; the claim for service 
connection for a right leg disability secondary to heart 
disease is without legal merit. 

5.  There is no medical evidence of record documenting 
hearing loss during service or a hearing loss disability as 
defined by the applicable VA regulation until many years 
thereafter; the preponderance of the evidence is against a 
finding of a nexus between a current diagnosis of a hearing 
loss disability in either ear and any incident of service, to 
include claimed acoustic trauma.  

6.  The Veteran has provided inconsistent statements 
regarding the onset of tinnitus; there is no competent 
evidence that links a current diagnosis of tinnitus to 
service or any incident of service, to include claimed 
acoustic trauma.


CONCLUSIONS OF LAW

1.  A heart disease was not incurred or aggravated during 
active service, nor may a current diagnosis of cardiovascular 
disease, to include hypertensive heart disease  be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.  Service connection for a left leg disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2008).

3.  Service connection for right leg disability, to include 
paresis is not warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008).

4.  Bilateral hearing loss was not incurred or aggravated 
during active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2008).

5.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated in this decision.  There is no issue 
as to providing an appropriate application form or 
completeness of the application.  The Veteran was issued a 
VCAA letter regarding his claim for service connection for 
heart disease and bilateral leg disabilities in December 
2005.  In February 2006, the Veteran was issued a VCAA letter 
regarding the claims for service connection for hearing loss 
and tinnitus.  The Veteran was informed about the information 
and evidence not of record that is necessary to substantiate 
his claims; the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide.  In addition, a March 2006 letter 
provided the Veteran notice regarding the evidence and 
information needed to establish disability ratings and 
effective dates, as outlined in Dingess.

The Board is cognizant that the VCAA letters issued by the RO 
did not provide notice of the elements of a secondary service 
connection claim, and the Veteran has asserted disabilities 
are secondary to the heart disability for which he is 
currently seeks service connection.  However, as the instant 
decision finds that service connection for heart disease is 
not warranted, any claim for service connection for a leg 
disability secondary to heart disease is without legal merit 
and must be denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Therefore, a remand to provide 
the Veteran notice regarding secondary service connection 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the veteran.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Id; Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991)

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letters noted above were issued prior to the July 2006 rating 
decision on appeal.  Therefore, the VCAA notice letters were 
timely.

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records, private medical records and VA 
medical records.

Under VA regulations, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Veteran has been provided two VA examinations in 
connection with the claims for service connection for 
bilateral hearing loss and tinnitus.  After review of these 
examination reports, the Board finds that they provide 
competent evidence regarding whether these disabilities began 
during or are otherwise linked to service.  Thus, there is no 
duty to provide another examination regarding these two 
claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the claim for service connection for heart 
disease and leg disabilities, the Veteran has not been 
provided a VA examination for the purpose of obtaining a 
nexus opinion.  Although a heart murmur was found at the time 
of the service pre-enlistment examination, it was reported as 
functional in nature and there was no diagnosis of underlying 
heart disease during service.  There is no post-service 
medical evidence of cardiovascular disease until more than 20 
years after service and there is no medical evidence or 
competent opinion that links a current heart disease to any 
incident of or finding recorded during service.  Regarding 
the leg disabilities, the record is also devoid of any 
medical evidence of such until decades post-service and there 
is no competent opinion that links a current disability of 
either leg to service.  Under these circumstances, there is 
no duty to provide an examination or medical opinion with 
respect to any of these three claims.  See 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003).

The Board is cognizant that the record does not contain the 
records from a WD clinic (initials of the name of the clinic 
used to protect privacy).  The record documents that the RO 
made two requests to the clinic for records relevant to the 
heart disability.  The Veteran had indicated treatment at 
this facility in April 1997.  The RO made reasonable efforts 
to obtain these records, but did not notify the Veteran of 
the inability to obtain these records as directed in 
38 C.F.R. § 3.159(e).  In this case, however, the claims file 
contains substantial documentation of the Veteran's heart and 
stroke disabilities.  There is no indication that these 
records relate to any element other than the presence of a 
current disability, which is not in dispute.  There is no 
indication that a remand to notify the Veteran that the RO 
was unable to obtain these records would lead to evidence 
that would help substantiate the claim.  

The Board is also aware that the RO did not obtain pharmacy 
records for two pharmacies and did not appear to attempt to 
obtain these records, although authorization and consent 
forms are of record.  The Board notes again, however, that 
the basis of the denial of the claim for a heart disability 
and leg disabilities is not a lack of a current disability.  
There is no indication that pharmacy records would be 
relevant to an element of these claims other than current 
disability as documented by current treatment.  

Therefore, the Board finds that a remand to notify the 
Veteran that VA was unable to obtain records from the WD 
clinic or to seek records from the two pharmacies is 
unnecessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Regulations provide that certain chronic diseases, including 
an organic disease of the nervous system (including 
sensorineural hearing loss) and cardiovascular-renal disease, 
including hypertension, will be considered to have been 
incurred in or aggravated by service even though there is no 
evidence of such disease during the period of service.  See 
38 C.F.R. §§ 3.307, 3.309.  In order for the presumption to 
apply, the evidence must indicate that the disability became 
manifest to a compensable (10 percent) degree within one year 
of separation from service.  See 38 C.F.R. § 3.307.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310 (a), service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury and secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  
A recent amendment to 38 C.F.R. § 3.310, effective October 
10, 2006, was enacted.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen by adding language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

The Board notes, that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.



Factual Background:  Heart Disability and Leg Disabilities

The Veteran contends that he has heart disease that began 
during or the result of service.  Although adjudicated on a 
direct incurrence basis, the Veteran further asserts that 
secondary service connection is warranted for bilateral leg 
disorders as they are causally linked to his heart disease.  
During the Board testimony, the Veteran highlighted that he 
had been diagnosed as having a heart murmur during service 
and that a clinician informed him at that time that he would 
have heart disease later in life due to this murmur.

In a December 1968 report of medical examination, completed 
prior to entrance into service, a clinician marked under 
clinical evaluation for "29. Heart" that the evaluation was 
normal.  Under the summary of defects and diagnoses, the 
clinician noted under number 29 (the item number for the 
clinical evaluation of the heart), that the Veteran had a 
systolic murmur, and to see the cardiology consultation.  The 
cardiology consultation dated in December 1968 documented 
that the Veteran had no history of heart disease.  The 
clinician wrote that the Veteran had been "completely 
asymptomatic with no history of cardiac disease in his 
past."  After the physical examination, the clinician wrote 
that another clinician agreed with his recommendations and 
findings.  The clinician wrote that "[i]t was agreed that 
the murmur was somewhat harsher than the average physiologic 
murmur and also somewhat displaced apically from functional 
murmurs normally heard in this age group."  The clinician 
indicated that the Veteran should be followed yearly; 
however, he found that no organic heart disease was evident 
and that the Veteran was fit for induction.  A note on the 
report of physical examination dated in February 1969 (the 
date of enlistment) indicates that no additional defects were 
discovered.

There is no record of consultation or follow-up during 
service regarding the heart murmur.  In the April 1972 report 
of medical examination, completed prior to separation from 
service, a clinician wrote that the clinical evaluation of 
the heart was abnormal, finding a grade 2/6 systolic murmur 
at "apex + LSB.  No change from exam in 1969."  On the back 
of this report, the clinician wrote that the "[h]eart 
trouble refers to functional heart murmur discovered on 
Induction Physical, Feb. 69."  It was also noted that there 
were no complications or sequelae.  In the April 1972 report 
of medical history completed by the Veteran, he indicated 
that he had a history of heart trouble.

No service treatment records document treatment for a 
disability of either leg.  The Veteran has not provided a 
specific contention regarding treatment for a leg disability 
during service or that a leg disability is causally linked to 
service.

Post-service documents include a December 2004 private 
treatment record that indicates that the Veteran was 
diagnosed as having hypertension in 1994.  The December 2004 
treatment records show that the Veteran was hospitalized for 
a left hemorrhagic infarction; the final diagnoses were 
recorded as cerebrovascular accident, hypertension, and 
hypertensive cardiovascular disease.  Additional records 
confirm the Veteran's treatment for a stroke and 
hypertension.  A December 2006 VA treatment record includes 
references to status-post cerebrovascular accident and that 
the Veteran used a cane to ambulate.  A June 2007 VA 
treatment record documents that the Veteran had swelling of 
the leg.  In a July 2008 VA treatment record, a clinician 
found that he Veteran had "poss PVD"(possible peripheral 
vascular disease).

Analysis:  Heart Disability and Leg Disabilities

The Board finds that service connection is not warranted for 
heart disease, a left leg disability, or a right leg 
disorder, to include paresis.  

Service treatment records document that a heart murmur was 
found prior to enlistment into service.  Specifically, the 
pre-enlistment examination conducted in December 1968 
revealed a systolic heart murmur.  A consultation with a 
cardiologist shortly thereafter failed to confirm any 
underlying organic heart disease.  There is no service 
evidence of any evaluation or treatment for any heart 
abnormalities, to include a heart murmur.  The separation 
examination again noted the murmur; it was noted that there 
had been no change since induction, with no complications or 
sequelae.  It is apparent in considering all of the service 
treatment records, to include the cardiology consultation, 
that the Veteran had a functional heart murmur upon entry 
into service and at the time of his separation from service 
without any underlying heart disease.  

Post-service medical records document treatment for 
hypertension and hypertensive cardiovascular disease but only 
after more than 20 years had elapsed since service.  Thus, 
the presumptions contained in 38 C.F.R. §§ 3.307, 3.309 that 
provide that such chronic disabilities will be presume 
service connected if compensable within a year of separation 
from service are not applicable.

To the extent that the Veteran's contention that he has had 
heart disease since service constitutes an assertion of 
continuity of symptomatology (see 38 C.F.R. § 3.303), his 
contention is outweighed by the absence of any 
contemporaneous medical evidence of an organic heart disease 
until many years after service.  Medical records note that 
the Veteran was diagnosed as having hypertension in 1994, 
more than 21 years after his separation from service.  The 
Board is cognizant that the Veteran contends that he has a 
heart disability attributable to service but he has not been 
shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to the 
onset (diagnosis) or etiology of his heart disease.  
Accordingly, his lay opinion does not constitute competent 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (providing that 
whether lay evidence is competent and sufficient in a 
particular case is a fact issue).  

The undersigned has fully considered the Veteran's 
contentions.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that lay evidence 
is one type of evidence that must be considered and competent 
lay evidence can be sufficient in an of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence. See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements as in this case.  As noted above, there is no 
medical evidence during service of incurrence or aggravation 
of a heart disability and no evidence of an organic heart 
disability until many years post-service.  The gap of time 
between service and the first evidence of hypertension and 
hypertensive heat disease is, in itself, significant and it 
weighs against the appellant's claim.  See Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint can be considered in service 
connection claims).

Regarding service connection for bilateral leg disabilities, 
to include paresis of the right and peripheral vascular 
disease of both lower extremities, there is no evidence of a 
left or right leg disability during service or for many years 
thereafter and there is no competent evidence of a nexus 
between a current disability of either leg and any incident 
of service.  The Veteran has not made a specific contention 
regarding incurrence in service; rather he has claimed that 
his leg disabilities are secondary to his heart disease.  As 
service connection for a heart disability is denied in the 
instant decision, any claim for secondary service connection 
must be denied as a matter of law.  38 C.F.R. § 3.310; 
Sabonis, supra.  

After consideration of the entire record, the Board finds 
that the preponderance of the evidence is against the claims.  
Therefore, the benefit of the doubt doctrine is not 
applicable and the claims for service connection for a heart 
disability, a left leg disability, and right leg paresis must 
be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Factual Background:  Bilateral Hearing Loss and Tinnitus

The Veteran contends that he had bilateral hearing loss and 
tinnitus due to acoustic trauma experienced during service.  
During the January 2009 Board testimony, the Veteran asserted 
that he has had such disabilities since service.






The Veteran's December 1968 pre-enlistment examination 
records the results of audiometric testing.  This testing 
revealed puretone thresholds, in decibels, as follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
5
5
-10
--
-5
LEFT
-5
-5
-10
--
-5

No readings were taken as 3000 Hertz.

There is no record of the Veteran seeking treatment or being 
diagnosed as having a hearing loss disability or tinnitus 
during service.

The April 1972 separation report of medical examination 
records the results of audiometric testing:  

HERTZ
500
1000
2000
3000
4000
RIGHT
10
10
10
15
15
LEFT
10
10
10
10
10

In the April 1972 report of medical history, the Veteran 
marked that he did not have a history of hearing loss.

Pursuant to the claims for service connection for hearing 
loss and tinnitus, the Veteran underwent a VA contract 
examination in May 2006.  The examiner reported that the 
Veteran's chief complaints were bilateral hearing loss 
accompanied by subjective tinnitus in both ears.  The Veteran 
reported exposure to aircraft and jet engine noise while in 
service without use of hearing protection.  

Under "specific history," the examiner wrote that the 
condition existed since 1969 (during service) and occurred 
following exposure to aircraft and jet engines while in 
service.  The examiner described post-service noise exposure, 
including work as a mail clerk for 30 years during which he 
was in a hearing conservation program.  The Veteran, however, 
did not report any exposure to loud noise outside of service.  
The Veteran also reported that tinnitus began during service.  
The examiner wrote under "specific history" that tinnitus 
began following exposure to aircraft and jet engines while in 
service.

Audiometric testing (air conduction study) revealed the 
following puretone thresholds:  

HERTZ
500
1000
2000
3000
4000
RIGHT
110
110
110
110
110
LEFT
80
65
75
85
90
Speech discrimination scores were 0 percent bilaterally.

The examiner wrote that the audiological tests revealed 
inconsistent results, writing that the audiometric 
measurements obtained subjectively did not agree with 
objective acoustic reflex test results.  In addition, speech 
recognition scores revealed inconsistent results in both ears 
when tested in quiet at a comfortable level while utilizing 
the Maryland CNC list.  Speech reception thresholds were not 
consistent with puretone results.

Probable diagnosis was bilateral sensorineural hearing loss, 
but the examiner found that no positive interpretation was 
possible due to inconsistent results.  Regarding tinnitus, 
she noted that there was mild subjective tinnitus but wrote 
that "objective factors are not available to support a basis 
for tinnitus" and that the Veteran had an unknown type of 
tinnitus due to inconsistent results.  She found, however, 
that the etiology of the bilateral tinnitus was the same as 
hearing loss.

The examiner opined that it is not possible to make a 
determination as to whether the Veteran's reported 
disabilities of hearing loss and tinnitus are related to 
military noise exposure.  She found that additional testing 
and information was required.  
The Veteran did not appear for this additional testing.  The 
RO asked the examiner if she was able to make any additional 
conclusions or changes to her report, without the findings 
from the additional testing.  She responded that she was not 
able to make any conclusions on the results obtained 
"without [resorting to] mere speculation."

The Veteran underwent an additional VA audiological 
examination in December 2007.  The examiner noted review of 
service treatment records.  The Veteran reported hazardous 
noise exposure during service from firearms, aircraft 
engines, flight line, and the firing range, with him having 
hearing protection only while at the firing range.  Post-
service noise exposure included factory/plant noise, 
electrical generators, auto repair, tire repair, carpentry 
tools, chainsaw, power lawn mower, "weed eaters," and grass 
blowers.

The Veteran reported onset of tinnitus after first stroke and 
onset of hearing loss while attending university.  

Regarding audiometric testing, the examiner reported that 
reliable thresholds could not be obtained for air conduction 
or bone conduction.  She remarked, however ,that speech 
reception thresholds and results from Distortion Product 
Otoacoustic Emission (DPOAE) testing suggested hearing that 
was normal or near normal through frequencies typically 
tested by compensation and pension.  Maryland CNC speech 
recognition scores were recorded as 94 percent in the right 
ear and 96 percent in the left ear.  

The examiner documented that review of the service treatment 
records revealed that the Veteran's hearing thresholds were 
normal upon entrance and separation from service and that the 
Veteran denied hearing loss upon separation from service.  
Service progress notes did not reveal documentation relative 
to tinnitus and she remarked that the Veteran currently 
indicated onset of tinnitus was after first stroke, 
"approximately ten years ago."  She opined that there was 
no evidence to support hearing loss or tinnitus being caused 
by service.

Analysis:  Bilateral Hearing Loss and Tinnitus

The Board finds that service connection for bilateral hearing 
loss and tinnitus is not warranted.  The Board is aware that 
the Veteran's accredited service representative has contended 
that hearing loss is shown during service, as there were 
higher puretone thresholds at the time of separation from 
service as compared to at the time of enlistment.  As noted 
by the examiner, in the December 2007 VA examination report, 
however, there is no evidence of a hearing disability at 
enlistment or separation.  There are no reported thresholds 
above 20.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) 
(case in which the Court indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss).  The Veteran 
specifically marked that he did not have hearing loss upon 
his separation report of medical history.  

Post-service evidence regarding hearing loss and tinnitus 
consists of the reports from the May 2006 VA contract 
audiological examination and the December 2007 VA 
audiological examination.  In the May 2007 VA contract 
examination, the examiner wrote that the disabilities began 
after in-service noise exposure.  Such opinion was based upon 
history obtained from the Veteran.  In Kowalski v. Nicholson, 
19 Vet. App. 171, 179 (2005), the Court, citing its decisions 
in Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993), reaffirmed that in 
evaluating medical opinion evidence, the Board may reject a 
medical opinion that is based on facts provided by the 
Veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the Veteran that formed the basis for the 
opinion.  The VA and Board may not, however, simply disregard 
a medical opinion solely on the rationale that the medical 
opinion was based on a history given by the Veteran. Thus, 
the question is whether the history reported by the Veteran 
on examination is contradicted by the record; if it is not, 
the opinion in question is competent evidence.  Kowalski, 
supra; Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(reliance on a Veteran's statement renders a medical report 
incredible only if the Board rejects the statements of the 
Veteran).  

In this case, the Board concedes that the Veteran was exposed 
to excessive noise during service, albeit it is also apparent 
that he was also exposed to such noise after service rover a 
longer period of time.  The main problem with the May 2007 
opinion, however, is the comments that followed from the same 
clinician.  That examiner noted that an opinion regarding the 
etiology of hearing loss and tinnitus required additional 
testing and as the Veteran did not appear for such testing, 
such an opinion would be mere speculation.  The Board is 
cognizant that the reported puretone thresholds and speech 
recognition scores of 0 percent are indicative of severe 
hearing loss, although these findings are combined with the 
examiner's reports of inconsistent findings.  In any event, 
the May 2007 opinion when read in its entirely does not weigh 
in favor or against the claim.  

Upon the December 2007 VA examination, the examiner 
documented that the Veteran reported the onset of his 
tinnitus after his first stroke, or many years after service.  
Hearing loss was noted to have started while attending 
university, without any reference to service.  This clinician 
also found that audiometric testing provided inconsistent 
results, although speech recognition scores were reported as 
94 in the right ear and 96 in the left ear.  The examiner 
indicated that the Veteran's hearing appeared normal or near 
normal bilaterally and opined that there was no evidence to 
support a finding of service connection for bilateral hearing 
loss or tinnitus.

Thus, the record contains no medical evidence of hearing loss 
or tinnitus during service or for many years thereafter.  
Although the two post-service medical opinions contain 
somewhat conflicting findings regarding whether there is a 
current hearing loss (as evidenced by the vastly different 
speech recognition scores) both examiners documented that the 
Veteran's hearing results were inconsistent.  The May 2006 
examiner was unable to provide a nexus opinion without resort 
to speculation based on the available audiological test 
results.  Following the December 2007 VA audiological 
examination, the examiner concluded that the Veteran's 
hearing loss and tinnitus were not linked to service.  The 
latter examiner cited findings from the service treatment 
records in support of that opinion.  

As noted above, the Veteran has provided inconsistent 
statements regarding etiology of his hearing loss and 
tinnitus.  In this regard, his statement that he has had 
hearing loss since service contradicts his indication upon 
separation from service that he did not have a history of 
hearing loss.  The Veteran's contention of continuity is 
outweighed by the absence of any contemporaneously recorded 
medical evidence indicative of a bilateral hearing loss or 
medical records documenting complaints of tinnitus for more 
than 33 years after service.  As a sensorineural hearing loss 
disability was not present until decades post-service, 
hearing loss may not be presumed to have been incurred in 
service.  38 C.F.R. §§ 3.307, 3.309.

The gap of time of between service and the first medical 
evidence of a diagnosis of a hearing loss disability or a 
recording of complaints of tinnitus is, in itself, 
significant and it weighs against the Veteran's claims.  See 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint can 
be considered in service connection claims).

Some elaboration on the lay evidence is warranted.  In 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

In the Board's judgment, the Veteran is competent to provide 
testimony as to having some degree of hearing loss during 
service and noise in his ears.  Id; Charles v. Principi, 16 
Vet. App. 370 (2002) (regarding lay testimony of tinnitus); 
see also, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(a Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses).  However, he is not 
competent to provide an opinion as to what point in time he 
had a hearing loss disability as defined by 38 C.F.R. 
§ 3.385, which is diagnosed on the basis of audiological test 
findings, or an opinion regarding the cause of his hearing 
loss or tinnitus.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Simply stated, his opinion regarding the etiology of 
his hearing loss and tinnitus lacks probative value; it does 
not constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).
The undersigned has fully considered the Veteran's 
contentions.  The Federal Circuit has held that lay evidence 
is one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence. See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements as in this case.  As noted above, in addition to 
the fact that the service treatment records do not show any 
hearing loss or tinnitus disability upon his separation from 
service, the record is devoid of contemporaneously recorded 
medical evidence of any complaints, clinical findings or test 
results indicative of hearing loss or tinnitus for many years 
after service and the Veteran has provided inconsistent 
statements regarding the onset of these disabilities.

Thus, after review of entire record, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for bilateral hearing loss and tinnitus.  
As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not applicable and the 
Veteran's claims for service connection for bilateral hearing 
loss and tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).











ORDER

Service connection for heart disease, to include hypertensive 
heart disease, is denied.

Service connection for a left leg disability, to include as 
secondary to heart disease, is denied.

Service connection for right leg paresis, to include as 
secondary to heart disease, is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


